ORDER
Considering the foregoing motion to appoint curator by the Office of Disciplinary Counsel:
IT IS ORDERED that Emily Stickney Morrison, an attorney in good standing from Civil District Court for the Parish of Orleans, be and she is hereby appointed curator for Charles Williams in these lawyer disciplinary proceedings; and the curator shall perform without a fee those duties incumbent upon the curator as set forth in La.Code Civ.P. arts. 5091, et seq. and Supreme Court Rule XIX, Appendix D.
IT IS FURTHER ORDERED that the curator be reimbursed by the Board Administrator all reasonable out of pocket expenses, who shall tax all such expenses as costs of these proceedings.
/s/ Jeffrey P. Victory Justice, Supreme Court of Louisiana
James C. Gulotta, Justice Pro Tempore, sitting for Associate Justice Harry T. Lemmon.